DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 7/27/2022 have been entered.
Claims 1-23, 25-26, and 29 are pending.
Claims 25-26, 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.
The outstanding double patenting rejection is withdrawn because the conflicting application is abandoned.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz-
Sammartin et al., International Journal of Pharmaceutical Sciences and Research, 2015;6(10):4216-4225, evidenced by Labrafac product information, Campritol 888 ATO product information, and Gattefosse excipients booklet.  Cruz-Sammartin et al. is reference of record from IDS filed 9/21/2020.
	Cruz-Sammartin et al. teaches a omeprazole oily liquid composition comprising 0.2% of omeprazole, 37.5% of sesame oil, 42% of Labrafc®, 1.54% of Compritol® (see page 4224, col. 2, col. 2, last paragraph bridging page 4225, col. 1, first paragraph, also Table 5). The composition was produced by mixing Campritol in the oily vehicle and then later on omeprazole bicarbonate was added and then being homogenized (see page 4217, col. 2, last paragraph bridging page 4218, col. 1, first paragraph). Although the waxy compound and the proton pump inhibitor are not mixed and dispersed at the same time, the resulting product contains the dispersion of the solid particle of omeprazole and the dispersion of waxy compounds.
The examiner notes that Labrafac product information teaches Labrafac is a medium-chain triglycerides of caprylic (C8) and capric (C10) acids. Campritol 888 ATO product information teaches Campritol 888 ATO is Glyceryl dibehenate, which consists of mono-, di- and triesters of behenic acid (C22), the diester fraction being predominant. In addition, sesame oil is a lipid and also a vegetable oil.
The examiner notes that 0.2% of omeprazole would equal to 2mg in 1ml or 10mg in 5ml of the oily composition.
	Gattefosse excipients booklet teaches the HLB of compritol as 2 and that of labrafac as 1 (see page 5, Table 1 and page 7, Table 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Sammartin et al. as it is applied to US 5,708,017 (‘017).
Cruz-Sammartin et al. teaches a omeprazole oily liquid composition comprising 0.2% of omeprazole, 37.5% of sesame oil, 42% of Labrafc®, 1.54% of Compritol® (see page 4224, col. 2, col. 2, last paragraph bridging page 4225, col. 1, first paragraph, also Table 5).
Cruz-Sammartin et al. does not expressly teach the herein claimed oils.
‘017 teaches an omeprazole composition with similar components comprising capric/caprylic triglyceride, a thickening agents which can be castor oil or paraffin, and other ingredients such as glyceryl tribehenate (see claims 1-5, also col. 4, lines 1-6, and 19).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate or substitute sesame oil with castor oil in the omeprazole composition of Cruz-Sammartin et al.
One of ordinary skill in the art would have been motivated to incorporate or substitute sesame oil with castor oil in the omeprazole composition of Cruz-Sammartin et al. Since according to Cruz-Sammartin et al., the oily suspension of omeprazole has better pharmacokinetic properties (see page 4224, col. 2, point 6), and castor oil is one of the well-known pharmaceutical acceptable oil that is compatible with omeprazole.  Substituting sesame oil with or incorporating castor oil into the omeprazole composition would be reasonably expected to be successful.

Response to Arguments
Applicant's arguments filed 7/27/2022 averring the failure of the cited prior art to teach the composition containing both the active and the waxy compound to be dispersed in the oily carrier, have been fully considered but they are not persuasive. As discussed above, Cruz-Sammartin et al. actually teaches both omeprazole and the Campritol dispersed in the oily carrier. Omeprazole is dispersed in solid form as suspension and Campritol is dispersed in the oily carrier after the homogenization. Although they are not dispersed at the same time, they are dispersed in the oily carrier. Therefore, the teachings of Cruz-Sammartin et al. meets the claimed limitation.  In the same way, the claims are considered properly rejected under 35 USC 103a.
 No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627